     Case 3:19-cv-00289-MMD-WGC Document 23 Filed 04/27/21 Page 1 of 1




                           UNITED STATES DISTRICT COURT
                                DISTRICT OF NEVADA


RONALD SILVA,                        )                3:19-cv-00289-MMD-WGC
                                     )
                        Plaintiff,   )                MINUTES OF THE COURT
        vs.                          )
                                     )                April 27, 2021
ISIDRO BACA , et al.,                )
                                     )
                        Defendants.  )
____________________________________ )

PRESENT: THE HONORABLE WILLIAM G. COBB, U.S. MAGISTRATE JUDGE

DEPUTY CLERK:        KAREN WALKER            REPORTER:        NONE APPEARING

COUNSEL FOR PLAINTIFF(S): NONE APPEARING

COUNSEL FOR DEFENDANT(S): NONE APPEARING

MINUTE ORDER IN CHAMBERS:

       Before the court is Plaintiff’s Motion for Enlargement of Time (ECF No. 22). Plaintiff
requests a sixty (60) day enlargement of time in which to file his response to Defendants’ Motion
for Summary Judgment.

       Plaintiff’s Motion for Enlargement of Time (ECF No. 22) is GRANTED. Plaintiff shall
have to and including June 28, 2021, in which to file his response to Defendants’ Motion for
Summary Judgment (ECF Nos. 19, 21).

       IT IS SO ORDERED.

                                                    DEBRA K. KEMPI, CLERK
                                                    By: _______/s/_____________
                                                          Deputy Clerk
